




Exhibit 10.25
Amended 7/31/2015
Award No.
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting: Relative Total Shareholder Return Goals)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock”). The maximum number of Shares
that are subject to the Award and may become eligible to vest (“Maximum Shares”)
is set forth below. All capitalized terms in this Grant Agreement (“Agreement”)
that are not defined herein have the meanings given to them in the Plan. This
Award is subject to the terms and conditions of the Plan, which is incorporated
herein by reference. This Agreement is not meant to interpret, extend, or change
the Plan in any way, or to represent the full terms of the Plan. If there is any
discrepancy, conflict or omission between this Agreement and the provisions of
the Plan, the provisions of the Plan will apply.


Name of Participant:
Maximum Shares: total (200% of the Target Shares)
Target Shares: total ( (one-third of the total number of Target Shares) for each
of the three overlapping Performance Periods)
Date of Grant:        
Vesting Date:         


Vesting Based on Achievement of Total Shareholder Return Goals. Vesting of this
Award is based on Intuit’s percentile rank of total shareholder return (“TSR”)
among a group of comparator companies (the “Comparison Group”), as set forth on
Exhibit A (the “TSR Goals”). Actual performance against the TSR Goals is
measured as follows: up to one-third of the Maximum Shares will be eligible to
vest based on the actual performance against the TSR Goals as measured over the
period beginning on August 1, 20XX and ending on July 31, 20XX (the “12 Month
Performance Period”), up to one-third of the Maximum Shares will be eligible to
vest based on the actual performance against the TSR Goals as measured over the
period beginning on August 1, 20XX and ending on July 31, 20XX (the “24 Month
Performance Period”), and up to one-third of the Maximum Shares will be eligible
to be vest based on the actual performance against the TSR Goals as measured
over the period beginning on August 1, 20XX and ending on July 31, 20XX (the “36
Month Performance Period” and together with 12 Month Performance Period and the
24 Month Performance Period, the “Performance Periods” and each a “Performance
Period”). The actual performance against the TSR Goals for each Performance
Period must be certified by the Compensation and Organizational Development
Committee (“Committee”) in order for any portion of this Award to be eligible to
vest; provided, however, that if Intuit’s TSR is negative during a Performance
Period, then the maximum Shares that the Committee will certify as eligible to
vest for that Performance Period will be the Target Shares for that Performance
Period. The Committee will certify the results of the TSR Goals as soon as
reasonably possible (the date of such certification for the respective
Performance Period, the “Certification Date”) after each Performance Period. Any
portion of this Award that is eligible to vest based on the Committee’s
certification will be subject to continued service through the Vesting Date. Any
portion of this Award that is not eligible to vest based on the Committee’s
certification for the applicable Performance Period will terminate on the
Certification Date of the respective Performance Period. Notwithstanding the
foregoing, Sections 1(b) through 1(e) provide certain circumstances in which you
may vest in this Award before the Vesting Date and/or without certification of
the TSR Goals by the Committee. If any of Sections 1(b) through 1(e) apply, then
any portion of the Award that does not vest pursuant to those sections will
terminate.


Comparison Group. The Comparison Group will be the companies shown on Exhibit B
(each, together with Intuit, a “Member Company”); provided, however, that a
company will be removed from the Comparison Group if, during a Performance
Period, it ceases to have a class of equity securities that is both registered
under the Securities Exchange Act of 1934 and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
circumstances in (i) through (iv) of the following paragraph).


Definition of TSR. “TSR” as applied to any Member Company means stock price
appreciation from the beginning to the end of the applicable Performance Period,
plus dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Member Company) during
such Performance Period, expressed as a percentage return. Except as modified in
Section 1(e), for purposes of computing TSR, the stock price at the beginning of
a Performance Period will be the average price of a share of common stock of a
Member Company over the 30 trading days




--------------------------------------------------------------------------------




beginning August 1, 20XX, and the stock price at the end of the Performance
Period will be the average price of a share of common stock of a Member Company
over the 30 trading days ending (i) July 31, 20XX, for the 12 Month Performance
Period, (ii) July 31, 20XX, for the 24 Month Performance Period, and (iii) July
31, 20XX for the 36 Month Performance Period, adjusted for stock splits or
similar changes in capital structure; provided, however, that TSR for a Member
Company will be negative one hundred percent (-100%) if the Member Company: (i)
files for bankruptcy, reorganization, or liquidation under any chapter of the
U.S. Bankruptcy Code; (ii) is the subject of an involuntary bankruptcy
proceeding that is not dismissed within 30 days; (iii) is the subject of a
stockholder approved plan of liquidation or dissolution; or (iv) ceases to
conduct substantial business operations.


1. In the event of your Termination before the Vesting Date, the following
provisions will govern the vesting of this Award:


(a) Termination Generally. In the event of your Termination before the Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1, including, without limitation, your Termination by the
Company for Cause or your resignation without Good Reason (each as defined in
Section 1(d)), this Award will terminate without having vested as to any of the
Shares and you will have no right or claim to anything under this Award.


(b) Retirement. In the event of your Retirement before the Vesting Date, then a
pro rata portion of this Award will vest immediately on the date of your
Retirement by applying the pro rata percentage to the sum of (i) the number of
Shares that were to vest on the Vesting Date, subject to your continued
employment, based on the actual level of achievement of the TSR Goals, as
certified by the Committee, for each completed Performance Period, and (ii) 100%
of the Target Shares that remain subject to any incomplete Performance Period,
and rounding down to the nearest whole Share. The pro rata percentage will be a
percentage equal to your number of full months of service since the Date of
Grant divided by thirty-six months. Shares that become vested in accordance with
this Section 1(b) will be distributed to you as soon as reasonably practicable
following the date of your Retirement. “Retirement” means the Termination of
your employment with the Company after you have reached age fifty-five (55) and
completed ten full years of consecutive service with the Company (including any
parent or Subsidiary). Notwithstanding the foregoing, if at the time of your
Retirement, you are a “covered employee” within the meaning of Section 162(m) of
the Code, then the number of Shares in which you shall vest with respect to any
incomplete Performance Period shall be based on the actual level of achievement
of the TSR Goals, as certified by the Committee, after applying the pro rata
percentage and rounding down to the nearest whole share, and, such Shares will
be distributed to you at the same time as other Participants after the Vesting
Date.


(c) Death or Disability. In the event of your Termination before the Vesting
Date due to your death or Disability before the Vesting Date, and after you have
been actively employed by the Company for one year or more, this Award will vest
immediately as to the sum of (i) the number of Shares that were to vest on the
Vesting Date, assuming that you had continued employment until the Vesting Date,
based on the actual level of achievement of the TSR Goals, as certified by the
Committee, for each completed Performance Period, and (ii) 100% of the Target
Shares that remain subject to any incomplete Performance Period on your
Termination Date. Shares that become vested in accordance with this Section 1(c)
will be distributed to you as soon as reasonably practicable following the date
of your Termination due to your death or Disability. “Disability” is defined in
Section 27(i) of the Plan.


(a)
Involuntary Termination. In the event of your Involuntary Termination before the
Vesting Date, a pro rata portion of this Award will vest immediately on your
Termination Date by applying the pro rata percentage to the sum of (i) the
number of Shares that were to vest on the Vesting Date, assuming that you had
continued employment until the Vesting Date, based on the actual level of
achievement of the TSR Goals, as certified by the Committee, for each completed
Performance Period, and (ii) the 100% of the Target Shares that remain subject
to any incomplete Performance Period, and rounding down to the nearest whole
Share. The pro rata percentage will be a percentage equal to your number of full
months of service since the Date of Grant divided by thirty-six months. Shares
that become vested in accordance with this Section 1(d) will be distributed to
you as soon as reasonably possible after the effective date of a waiver and
general release of claims executed by you in favor of the Company and certain
related persons determined by the Company in the form presented by the Company
(“Release”). If you do not execute the Release within forty-five (45) days
following your Termination Date, then you will not be entitled to the receipt of
any Shares under this Section 1(d). If the time period to execute and/or revoke
the Release spans two calendar years, then, notwithstanding anything contained
herein to the contrary, Shares to be distributed to you pursuant to this Section
1(d) will not be distributed to you until the first business day in the second
calendar year. Involuntary Termination means, for purposes of this Agreement,
either (A) your Termination by the Company without Cause, or (B) your
resignation for Good Reason. “Cause” means, for purposes of this





--------------------------------------------------------------------------------




Agreement, (i) gross negligence or willful misconduct in the performance of your
duties to the Company (other than as a result of a Disability) that has resulted
or is likely to result in material damage to the Company, after a written demand
for substantial performance is delivered to you by the Board of Directors which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with a reasonable opportunity of not less
than 30 days to cure any alleged gross negligence or willful misconduct;
(ii) commission of any act of fraud with respect to the Company; or
(iii) conviction of a felony or a crime involving moral turpitude. No act or
failure to act by you will be considered “willful” if done or omitted by you in
good faith with reasonable belief that your action or omission was in the best
interests of the Company. “Good Reason” means, for the purposes of this
Agreement, your resignation within sixty (60) days after the occurrence any of
the following events without your consent: (i) a material reduction in your
duties that is inconsistent with your position at the time of the Date of Grant,
(ii) any material reduction in your base annual salary or target annual bonus
(other than in connection with a general decrease in the salary or target
bonuses for all officers of Intuit), or (iii) a requirement by Intuit that you
relocate your principal office to a facility more than 50 miles from your
principal office on the Date of Grant; provided however, that with regard to (i)
through (iii) you must provide Intuit with written notice of the event allegedly
constituting “Good Reason,” and Intuit will have 15 days from the date it
receives such written notice to cure such event. Notwithstanding anything in
this Section 1(d) to the contrary, if you are a “covered employee” under Section
162(m)(3) of the Internal Revenue Code of 1986, as amended (the “Code”) either
on the Date of Grant or at any time during the Performance Period, then your
Award will not be treated as described above in this Section 1(d), but instead,
you shall vest in a pro rata portion of this Award based on the actual level of
achievement of the TSR Goals, as certified by the Committee. The pro rata
portion will be a percentage equal to your number of full months of service
since the Date of Grant divided by thirty-six months, rounded down to the
nearest whole Share. Shares will be distributed to you at the same time as other
Participants after the Vesting Date, provided that the Release has become
effective. If you do not execute the Release before the time that Shares are
distributed to other Participants, then you will not be entitled to the receipt
of any Shares under this Section 1(d).


(b)
Corporate Transaction. In the event of a Corporate Transaction before the
Vesting Date, the level of achievement of the TSR Goals will be based on the
actual level of achievement of the TSR Goals, as certified by the Committee, for
each completed Performance Period and will be determined as of the effective
date of the Corporate Transaction based on the Comparison Group as constituted
on such date (the “CIC Achievement Level”) for any incomplete Performance
Period. In addition, for any incomplete Performance Period, Intuit’s ending
stock price will be the sale price of the Shares in the Corporate Transaction
and the ending stock price of the other Member Companies will be the average
price of a share of common stock of a Member Company over the 30 trading days
ending on the effective date of the Corporate Transaction, in each case adjusted
for changes in capital structure. This Award will vest immediately prior to the
consummation of such Corporate Transaction based on the CIC Achievement Level.
Shares that become vested in accordance with this Section 1(e) will be
distributed as soon as reasonably possible after such determinations are
complete. For avoidance of doubt, with respect to any incomplete Performance
Period, this provision is intended to result in you vesting in the number of
Shares corresponding to the CIC Achievement Level, without Committee
certification, provided that you are employed immediately prior to the
consummation of a Corporate Transaction.

(c)
 

2. Automatic Deferral; Issuance of Shares. Payment of the Award through the
issuance of Shares that become vested as of the Vesting Date shall be
automatically deferred until the earliest of: (a) the date that is one year
following the Vesting Date; (b) Termination described in Section 1(c) above; or
(c) the occurrence of a Corporate Transaction that constitutes a “change in the
ownership or effective control” of the Company or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Treasury
Regulations 1.409A-3(a)(5) and 1.409A-3(i) (“409A Change in Control”) (the
earliest such date, the “Settlement Date”). For avoidance of doubt, the
occurrence of a Corporate Transaction following the Vesting Date that is not a
409A Change in Control will not trigger the issuance of Shares prior to the date
that is one year following the Vesting Date. In the event of a Termination
pursuant to Sections 1(b) through 1(d) prior to the Vesting Date (other than
with respect to a “covered employee” under Sections 1(b) or (d)), Shares will be
distributed as soon as reasonably possible after the Termination Date or, if
later, the date that the Release becomes effective in accordance with Section
1(d) (but in no event later than March 15th after the calendar year in which the
Termination Date or the effective date of the Release occurs). In addition, upon
the occurrence of an event described in Sections 1(b) through 1(d) after the
Vesting Date, any Shares that previously became vested on the Vesting Date but
have not yet been issued to you shall be issued by the Company as soon as
reasonably possible after the occurrence of the event described in Sections 1(b)
through 1(d), but in any event in compliance with Section 409A of the Code,
including the provisions of Section 6(f) below. Until the date the Shares are
issued to you, you will have no rights as a stockholder of the Company. All
issuances of Shares will be subject to the requirements of Section 409A of the
Code. Notwithstanding the foregoing,




--------------------------------------------------------------------------------




upon your Termination by the Company for Cause, any portion of the Award that
has not been previously settled will terminate, be forfeited, and you will have
no further right or claim to anything under this Award.


3.
Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting or
other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to you.
Notwithstanding the preceding sentence, you shall be entitled to receive payment
of the equivalent of any and all dividends declared by the Company on its Common
Stock on each date on which dividends are paid on and after the date of grant of
the Award in an amount equal to the amount of such dividends multiplied by the
number of Shares of Common Stock underlying the then outstanding portion of the
Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested and the underlying Shares of Common Stock are issued (it
being understood that no dividend equivalents will be paid with respect to
Shares underlying any Restricted Stock Units that do not vest, but that dividend
equivalent rights equal to the dividends declared on the Company’s Common Stock
from and after the date of grant of the unvested Restricted Stock Units shall be
paid as and when such Restricted Stock Units vest and the underlying Shares of
Common Stock are issued).



4.
Withholding Taxes. This Award is generally taxable for purposes of United States
federal income taxes on vesting based on the Fair Market Value on the Settlement
Date; provided that this Award may become taxable for purposes of employment
taxes upon vesting, if earlier than a Settlement Date. To the extent required by
applicable federal, state or other law, you will make arrangements satisfactory
to the Company for the payment and satisfaction of any income tax, social
security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company will not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations, including
but not limited to withholding with respect to income and/or employment taxes on
this Award, including any dividend equivalent rights paid with respect to any
Shares of Common Stock underlying this Award. “Fair Market Value” is defined in
Section 27(l) of the Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.


5. Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.


6. Other Matters.
(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment on which you
may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.


(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws




--------------------------------------------------------------------------------




of the State of Delaware, without regard to choice of law principles of Delaware
or other jurisdictions. Any action, suit, or proceeding relating to this
Agreement or the Award granted hereunder will be brought in the state or federal
courts of competent jurisdiction in Santa Clara County in the State of
California.


(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code. Should any
payments made to you in accordance with this Agreement be determined to be
payments from a nonqualified deferred compensation plan, as defined by Section
409A of the Code and are payable in connection with your Separation from
Service, that are not exempt from Section 409A of the Code as a short-term
deferral or otherwise, these payments, to the extent otherwise payable within
six (6) months after your date of Separation from Service, will be paid in a
lump sum on the earlier of the date that is six (6) months after your date of
Separation from Service or the date of your death. For purposes of this
Agreement, a “Separation from Service” means an anticipated permanent reduction
in the level of bona fide services to twenty percent (20%) or less of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period. For purposes of Section 409A of the Code, the
payments to be made to you in accordance with this Agreement shall be treated as
a right to a series of separate payments.



This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement will be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of an Award described in Section 13 of the Plan, this Agreement will be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at 2632 Marine Way, Mountain View, CA, 94043, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.
The Company has signed this Award Agreement effective as the Date of Grant.


INTUIT INC.




By: /s/                 
[Neil Williams]




